Citation Nr: 1331859	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-39 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran, the appellant in this case, had active service from May 1984 to August 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Roanoke, Virginia, Regional Office (RO), which denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the service-connected Wolff-Parkinson White syndrome with supraventricular tachycardia causes unemployability.  In a March 2009 statement, the Veteran's physician stated that that the Veteran had Wolff-Parkinson White syndrome with heart palpitations, tachycardia, and chest pain, and she was not a candidate to work due to recurrent symptoms.  In an August 2002 decision, Social security Administration (SSA) found the Veteran to have a disability as defined by the Social Security Act.  SSA indicated that the Veteran had Wolff-Parkinson White syndrome and atrial tachydysrhythmias which were considered to be severe in addition to depression, diabetes mellitus, and hypertension.  A May 2013 VA medical opinion indicates that the examiner stated that the service-connected heart disorder impacted the Veteran's ability to work because of fatigue and that at the time of the exam, heavy physical or manual labor was not permitted by sedentary office, desk, or computer work would be allowed.  The examiner further noted that the Veteran had not been able to work since her mini-stroke in July.  

In this case, the Veteran's sole service-connected disability is Wolff-Parkinson White syndrome with supraventricular tachycardia rated at 30 percent.  The combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met.  

At present, the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b), even though she fails to meet these percentage requirements of § 4.16(a), if it is established he is indeed unemployable on account of her service-connected disability.  

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, however, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the C&P Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, since there is evidence that the Veteran may be unemployable due to her service-connected Wolff-Parkinson White syndrome with supraventricular tachycardia, the issue of entitlement to a TDIU on an extra-schedular basis should be referred to the Director of the Compensation and Pension Service for consideration. 

The RO/AMC should also appropriately contact the Veteran by letter and request that she provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records that may substantiate her claim for TDIU.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have her identify any VA or non-VA medical records that may substantiate her claim for TDIU.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them into the claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

2.  Refer the issue of the entitlement to TDIU to the Director of the Compensation and Pension Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  Prior to submission of the claim to the Director, Compensation and Pension Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation and Pension Service  

3.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


